BEFORE: JOAN M. AZRACK                                                         DATE: 12/11/2019
UNITED STATES DISTRICT JUDGE                                                   TIME: 9:30 AM (6.5 hrs)

                                   CRIMINAL CAUSE FOR JURY TRIAL

DOCKET NO. 17-CR-587 (JMA)

DEFENDANT: Christopher McPartland                      DEF. #: 1
☒ Present     ☐ Not present ☐ Custody   ☒Bail
DEFENSE COUNSEL: Larry Kranz, Lisa Cahill, Bradley Gershel
☐ Federal Defender          ☒ CJA       ☐ Retained
DEFENDANT: Thomas Spota                         DEF. #: 2
☒ Present     ☐ Not present ☐ Custody   ☒Bail
DEFENSE COUNSEL: Alan Vinegrad, Erin Monju, Sarah LeMaster
☐ Federal Defender          ☐ CJA       ☒ Retained

AUSA: Nicole Boeckman, Lara Gatz, Justina Geraci, Michael Maffei

PROBATION OFFICER/PRETRIAL:

COURT REPORTER: Mary Ann Steiger, Paul Lombardi, Owen Wicker COURTROOM DEPUTY: LMP

☒      Case called                         ☒       Counsel for all sides present
☐      Jury selection continues.           ☐         Voir dire held.
☐      Jury selected and is satisfactory to all sides.
☐       Jurors sworn and trial begins. Preliminary instructions given.
☐      Government opens.                   ☐ Defense opens.
☐      Jury trial begins.                  ☒ Jury trial resumes.
☐      Witnesses sworn.                    ☐ Exhibits entered into evidence.
☐      Government rests.                   ☐ Defense rests.

☒       Government summation.              ☒ Defense summation.                ☐ Government rebuttal.

☒      Trial continued to 12/12/2019 at 9:30 AM.
☐      Jury charged, alternates excused and deliberations begin.
☐      Guilty verdict on count(s)      .
☐      Not Guilty verdict on count(s)          .
☐      Jurors polled and excused with the thanks of the Court.
Defendants ☐ Remains in Custody;           ☒ Continued on Bond.
OTHER: Motion to dismiss Count 3 is denied.
